73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Darnell JONES, Petitioner-Appellant,v.Thomas LAWSON;  Harold A. Black;  Warden of the AugustaCorrectional Center, Respondents--Appellees.
No. 95-7527.
United States Court of Appeals, Fourth Circuit.
Jan. 5, 1996.

Darnell Jones, Appellant Pro Se.  SY W.D.Va.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appealg and dismiss the appeal on the reasoning of the district court.  Jones v. Lawson, No. CA-95-1025-R (W.D.Va. Sept. 19, 1995).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.



*
 We gather from Appellant's notice of appeal and informal brief to this court that he believes that those documents have begun the exhaustion process.  In order to satisfy the exhaustion requirement of 28 U.S.C. Sec. 2254(b), (c), Appellant must initiate a separate proceeding in state court